Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/20 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites “each of the positive electrode and the negative electrode is the electrode according to claim 1”.  Claim 1 recites the electrode comprises “an electrode composite layer comprising an active material”.  Thus, claim 6 requires the positive electrode and the negative electrode to contain the same “active material”, which is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teranishi et al., US 2017/0373338 A1.
Teranishi teaches a method for manufacturing an electrode having a laminated body including an insulating layer laminated on an electrode active material layer, said method comprising: a step of laminating an insulating layer on an electrode active material layer formed on a base, such that a thickness value of the insulating layer is at least twice a surface roughness Rz value of the electrode active material layer (abstract).  The insulating layer is a porous structure [0076].  
The composition to be coated on the electrode active material layer includes at least an insulating material. The composition preferably includes insulating fine particles and a resin material (binder) as the insulating material [0040].  See also [0041-0057].
The negative active material includes a graphite having an average particle diameter of 1 m and a hard carbon having an average particle diameter of 2.4 m, a graphite having an average particle diameter of 1.5 m and a hard carbon having an m or a graphite having an average particle diameter of 3 m and a hard carbon having an average particle diameter of 8 m [0110-0112].
At least Example 31 teaches production of the negative electrode [0124-0127], production of the positive electrode [0128-0129], formation of the insulting layer on the positive active material layer [0130-0133], production of electrolyte [0134-0135] and the manufacture of a lithium ion secondary battery [0136-0138].  A gel electrolyte was coated on the negative electrode, and the positive electrode was superposed on the negative electrode such that the gel electrolyte and the insulating layer of the positive electrode were in contact with each other, to thereby obtain an electrode laminate.  The insulating layer has an area larger than an area of the positive electrode active material layer to contact the gel electrolyte coated on the negative electrode.
Teranishi discloses a secondary battery having a positive electrode, a negative electrode, and an electrolyte layer disposed between the positive electrode and the negative electrode, at least one of the positive electrode and the negative electrode having a laminate structure wherein the electrode has an insulating layer laminated on an electrode active material layer.  The insulating layer has a thickness t value of the insulating layer and a surface roughness Rz value such that a ratio (t/Rz) of the thickness t value to the surface roughness Rz value is at least 2 [0017].  Battery electrolyte liquids and a battery housing are disclosed at least at [0103-0105].
The electrode active material layer can be formed by applying a slurry containing a positive electrode active material or negative electrode active material to an aluminum foil or copper foil as a current collector, followed by drying [0069].  One example of a specific method for forming the insulating layer is explained below. First, the 
Thus the claims are anticipated.
*
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terado, US 2015/0017510 A1.
Terado teaches a nonaqueous secondary battery comprising 1) a positive electrode including a positive current collector 12 and a positive active material layer 15; 2) a negative electrode including a negative current collector 11 and a negative active material layer 13; 3) a separator/insulating layer 17; and 4) a housing 29.  See at least Figure 1.  The porous separator 17 may comprise a heat resistant-insulating layer-mounted separator have a thickness preferably in a range of 15-30 m [0076-0078].  The surface roughness Rz of the positive electrode active material layer 15 that contacts the separator is preferably 1.5-3.5 m [0051].  
The porous base layer of the separator may a resinous material [0062-0063].  See also [0069].  The mean particle size of the positive active material is preferably 1-20 m [0049].  At least Figure 1 shows the separator 17 has an area larger than an area of the positive electrode active material layer 15 in a stacking direction.  A liquid electrolyte may be poured into the separator material [0054-0057].  
Thus the claims are anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/           Primary Examiner, Art Unit 1727